DETAILED ACTION
1Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-16 of U.S. Patent No. 10855834 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claim 1 of the U.S. Patent No. 10855834 B2 and claim 31 of the Pending application (Please see the Table below):
US Patent NO 10855834 B2  
Pending application 17102740
Reasoning
1. A method of determining content to be displayed during a call, the method comprising: detecting an initiation of a call between a first party and a second party; retrieving electronic records of events attended by both the first party and the second party; selecting an electronic record of a most recent event attended by both the first party and the second party among the retrieved electronic record of events; determining a likely 
    2. The method of claim 1, wherein the determining the likely subject matter of the call further comprises determining the likely subject matter from a title of the selected electronic record of the most recent event attended by both the first party and the second party, a subject line description of the selected electronic record of the most recent event attended by both the first party and the second party, or text of a body of the selected electronic record of the most recent event attended by both the first party and the second party. 
    3. The method of claim 1: wherein the electronic records comprise media including the first party and the second party; and wherein the determining the likely subject matter of the call further comprises determining the subject matter from a most recent one of the media. 
    4. The method of claim 1, wherein the electronic records comprise one or more of call records corresponding to previous calls between the first party and the second party, meeting records corresponding to meetings between the first party and the second party, document records corresponding to documents exchanged between the first party and the second party, pictures of both the first party and the second party, and pictures of the events. 
    5. The method of claim 1, wherein the retrieving electronic records and the selecting content each occur before the detecting an initiation of the call. 
    6. The method of claim 1, wherein the retrieving electronic records and the selecting content each occur after the detecting an initiation of the call. 
    7. The method of claim 1, wherein the selecting content further comprises selecting content not yet transmitted for display to either the first party or the second party. 
    8. The method of claim 1, wherein the selecting content further comprises selecting content generated after an immediately previous call. 
    9. A system for determining content to be displayed during a call, the system comprising: a storage device; and control circuitry configured to: detect an initiation of a call between a first party and a second party; retrieve electronic records of events attended by both the first party and the second party; select an electronic record of a most recent event attended by both the first party and the second party among the retrieved electronic record of events; determine a likely subject matter of the call based on attributes of the selected electronic record of the most recent event attended by both the first party and the second party; select content corresponding to the determined likely subject matter of the call; and transmit the selected content for display to the first party and the second party responsive to the initiating of the call. 10. The system of claim 9, wherein the determining the likely subject matter of the call further comprises determining the likely subject matter from a title of the selected electronic record of the most recent event attended by both the first party and the second party, a subject line description of the selected electronic record of the most recent event attended by both the first party and the second party, or text of a body of the selected electronic record of the most recent event attended by both the first party and the second party. 
  11. The system of claim 9: wherein the electronic records comprise media including the first party and the second party; and wherein the determining the likely subject matter of the call further comprises determining the subject matter from a most recent one of the media. 
12. The system of claim 9, wherein the electronic records comprise one or more of call records corresponding to previous calls between the first party and the second party, meeting records corresponding to meetings between the first party and the second party, document records corresponding to documents exchanged between the first party and the second party, pictures of both the first party and the second party, and pictures of the events. 
    13. The system of claim 9, wherein the control circuitry is further configured to retrieve the electronic records and select the content before detecting the initiation of the call. 
14. The system of claim 9, wherein the control circuitry is further configured to retrieve the electronic records and select the content after detecting the initiation of the call.  
15. The system of claim 9, wherein the selecting content further comprises selecting content not yet transmitted for display to either the first party or the second party. 
16. The system of claim 9, wherein the selecting content further comprises selecting content generated after an immediately previous call. 

32. The method of claim 31, wherein the searching the database of images to identify the image where both the first party and the second party are depicted comprises searching the database of images to identify a most recent image among a plurality of images where both the first party and the second party are depicted. 
33. The method of claim 31, wherein the image where both the first party and the second party are depicted is identified using image recognition. 
34. The method of claim 31, wherein the image where both the first party and the second party are depicted is identified by comparing a first identifier of the first party and a second identifier of the second party to metadata associated with the images in the database of images. 
35. The method of claim 31, wherein the causing the selected content to be displayed on both the first device of the first party and the second device of the second party comprises transmitting the selected content to the first device and the second device. 
36. The method of claim 31, wherein the searching the database of images to identify the image where both the first party and the second party are depicted occurs after detecting an initiation of the call. 
37. The method of claim 31, wherein the selecting content based on the identified activity comprises selecting content not yet caused to be displayed on both the first device and the second device. 
38. The method of claim 31, wherein the selecting content based on the identified activity comprises selecting content generated after an immediately previous call. 
39. The method of claim 31, wherein the selected content based on the identified activity is an image depicting the identified activity. 
40. A system comprising: control circuitry configured to: identify during a call, a first party and a second party to the call; search a database of images to identify an image where both the first party and the second party are depicted; identify an activity depicted in the identified image where both the first party and the second party are depicted; and select content based on the identified activity; and communication circuitry configured to cause the selected content to be displayed on both a first device of the first party and a second device of the second party. 
41. The system of claim 40, wherein the control circuitry is further configured, when searching the database of images to identify the image where both the first party and the second party are depicted, to search the database of images to identify a most recent image among a plurality of images where both the first party and the second party are depicted. 
42. The system of claim 40, wherein the control circuitry is further configured, when identifying the image where both the first party and the second party are depicted, to use image recognition to identify the image. 
43. The system of claim 40, wherein the control circuitry is further configured, when identifying the image where both the first party and the second party are depicted, to compare a first identifier of the first party and a second identifier of the second party to metadata associated with the images in the database of images. 
44. The system of claim 40, wherein the communication circuitry is further configured, when causing the selected content to be displayed on both the first device of the first party and the second device of the second party, to transmit the selected content to the first device and the second device. 
45. The system of claim 40, wherein the control circuitry is further configured to search the database of images to identify the image where both the first party and the second party are depicted after detecting an initiation of the call. 
46. The system of claim 40, wherein the control circuitry is further configured, when selecting content based on the identified activity, to select content not yet caused to be displayed on both the first device and the second device. 
47. The system of claim 40, wherein the control circuitry is further configured, when selecting content based on the identified activity, to select content generated after an immediately previous call. 
48. The system of claim 40, wherein the selected content based on the identified activity is an image depicting the identified activity. 


Further, the instant claims obviously encompass the claimed invention of U.S. Patent No. 10855834 B2 and differ only in terminology. To the extent that the instant claims are broaden and therefore generic to the claimed invention of U.S. Patent No. 10855834 B2, in re Goodman 29 USPQ 2d 2010 CAFC 1993, states that a generic claim cannot be issued without a terminal disclaimer, if a species claim has been previously been claimed in a pending application. Nonetheless, the removal of said limitations from claim 1 of the present application made claim 31 a broader version of claim 1. Therefore, since omission of an element and its function in combination is an obvious expedient if the remaining elements perform the same function as before (In re Karlson (CCPA) 136 USPQ 184 (1963)), claim 31 is not patentably distinct from claim 1.





Claims 31-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-18 of U.S. Patent No. 10880433 B2. Although the claims at issue are not identical, they are not patentably distinct from each other, take an example of claim 1 of the U.S. Patent No. 10880433 B2 and claim 31 of the Pending application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 31-48 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lim et al (20160239547).
Regarding claim 31, Lim et al discloses, a method comprising: 
identifying, during a call, a first party and a second party to the call (¶ 0118, 0192, 0209, when the first device 100a receives a first user's input for requesting a call with the second user, the first device 100a may request the recommendation server 1000 to recommend content that may be shared with the second user by the first user. In this case, the content recommendation request may include the ID of the first user and the ID of the second user which are registered in the recommendation server 1000); 
searching a database of images to identify an image where both the first party and the second party are depicted (¶ 0217-0219, 0431-0432, the user relationship information DB 1330 may be a DB that stores whether relationships allow sharing of content, based on a closeness of the relationship between users. The closeness between the users may be determined based on whether a contact detail of each other is stored, the number of times of contact, the number of times of contact occurred recently, whether each user is an SNS friend, and the like. The closeness between the users may be calculated from contact details, a call history list, an SMS list, and a chatting list which are related to the users. The users' activity information DB 1350 may be a DB that stores a plurality of pieces of information about activities of the users. For example, user's activity information may indicate information about locations of a user according to time. The user's activity information may be obtained from schedule information of the user. In addition, the user's activity information may be obtained from meta-information of content generated in a device of the user and see fig. 13A, same image displaying on both devices 100a and 100b, ¶ 0085, 0422-0423, the second user has the relationship with the first user which allows sharing of content, the recommendation server 1000 may recommend content related to an operation of the first device 100a and the second device 100b which was performed when the first user and the second user met each other. Fig. 1c and 13, accordingly, the first device 100a and the second device 100b may simultaneously display the same photo during a call); 
identifying an activity depicted in the identified image where both the first party and the second party are depicted (¶ 0085, 0217-0219, 0431-0432, the user relationship information DB 1330 may be a DB that stores whether relationships allow sharing of content, based on a closeness of the relationship between users. The closeness between the users may be determined based on whether a contact detail of each other is stored, the number of times of contact, the number of times of contact occurred recently, whether each user is an SNS friend, and the like. The closeness between the users may be calculated from contact details, a call history list, an SMS list, and a chatting list which are related to the users. The users' activity information DB 1350 may be a DB that stores a plurality of pieces of information about activities of the users. For example, user's activity information may indicate information about locations of a user according to time. The user's activity information may be obtained from schedule information of the user. In addition, the user's activity information may be obtained from meta-information of content generated in a device of the user and see fig. 13A, same image displaying on both devices 100a and 100b, see fig. 1c, 13 and ¶ 0422-0423, the second user has the relationship with the first user which allows sharing of content, the recommendation server 1000 may recommend content related to an operation of the first device 100a and the second device 100b which was performed when the first user and the second user met each other.); 
selecting content based on the identified activity (¶ 0077, 0082, 0123-0125, recommending content, based on activities that were performed together by users who communicate with each other); and 
causing the selected content to be displayed on both a first device of the first party and a second device of the second party (fig. 1c, 13, ¶ 0080, 0085, the first device 100a and the second device 100b may simultaneously display the same photo during a call).
Regarding claim 40, Lim et al discloses, a system comprising: 
control circuitry (170, fig. 23-24) configured to: 
identify during a call, a first party and a second party to the call (¶ 0118, 0192, 0209, when the first device 100a receives a first user's input for requesting a call with the second user, the first device 100a may request the recommendation server 1000 to recommend content that may be shared with the second user by the first user. In this case, the content recommendation request may include the ID of the first user and the ID of the second user which are registered in the recommendation server 1000);  
search a database of images to identify an image where both the first party and the second party are depicted (¶ 0217-0219, 0431-0432, the user relationship information DB 1330 may be a DB that stores whether relationships allow sharing of content, based on a closeness of the relationship between users. The closeness between the users may be determined based on whether a contact detail of each other is stored, the number of times of contact, the number of times of contact occurred recently, whether each user is an SNS friend, and the like. The closeness between the users may be calculated from contact details, a call history list, an SMS list, and a chatting list which are related to the users. The users' activity information DB 1350 may be a DB that stores a plurality of pieces of information about activities of the users. For example, user's activity information may indicate information about locations of a user according to time. The user's activity information may be obtained from schedule information of the user. In addition, the user's activity information may be obtained from meta-information of content generated in a device of the user and see fig. 13A, same image displaying on both devices 100a and 100b, ¶ 0085, 0422-0423, the second user has the relationship with the first user which allows sharing of content, the recommendation server 1000 may recommend content related to an operation of the first device 100a and the second device 100b which was performed when the first user and the second user met each other. Fig. 1c and 13, accordingly, the first device 100a and the second device 100b may simultaneously display the same photo during a call); 
identify an activity depicted in the identified image where both the first party and the second party are depicted (¶ 0085, 0217-0219, 0431-0432, the user relationship information DB 1330 may be a DB that stores whether relationships allow sharing of content, based on a closeness of the relationship between users. The closeness between the users may be determined based on whether a contact detail of each other is stored, the number of times of contact, the number of times of contact occurred recently, whether each user is an SNS friend, and the like. The closeness between the users may be calculated from contact details, a call history list, an SMS list, and a chatting list which are related to the users. The users' activity information DB 1350 may be a DB that stores a plurality of pieces of information about activities of the users. For example, user's activity information may indicate information about locations of a user according to time. The user's activity information may be obtained from schedule information of the user. In addition, the user's activity information may be obtained from meta-information of content generated in a device of the user and see fig. 13A, same image displaying on both devices 100a and 100b, see fig. 1c, 13 and ¶ 0422-0423, the second user has the relationship with the first user which allows sharing of content, the recommendation server 1000 may recommend content related to an operation of the first device 100a and the second device 100b which was performed when the first user and the second user met each other.); and 
select content based on the identified activity (¶ 0077, 0082, 0123-0125, recommending content, based on activities that were performed together by users who communicate with each other); and 
communication circuitry configured to cause the selected content to be displayed on both a first device of the first party and a second device of the second party (fig. 1c, 13, ¶ 0080, 0085, the first device 100a and the second device 100b may simultaneously display the same photo during a call).
Regarding claims 32, 41, Lim et al discloses in claim 31, further, Lim et al discloses, wherein the searching the database of images to identify the image where both the first party and the second party are depicted comprises searching the database of images to identify a most recent image among a plurality of images where both the first party and the second party are depicted (¶ 0217-0219, 0431-0432, The user relationship information DB 1330 may be a DB that stores whether relationships allow sharing of content, based on a closeness of the relationship between users. The closeness between the users may be determined based on whether a contact detail of each other is stored, the number of times of contact, the number of times of contact occurred recently, whether each user is an SNS friend, and the like. The closeness between the users may be calculated from contact details, a call history list, an SMS list, and a chatting list which are related to the users. The users' activity information DB 1350 may be a DB that stores a plurality of pieces of information about activities of the users. For example, user's activity information may indicate information about locations of a user according to time. The user's activity information may be obtained from schedule information of the user. In addition, the user's activity information may be obtained from meta-information of content generated in a device of the user and see fig. 13A, same image displaying on both devices 100a and 100b, ¶ 0085, 0422-0423, the second user has the relationship with the first user which allows sharing of content, the recommendation server 1000 may recommend content related to an operation of the first device 100a and the second device 100b which was performed when the first user and the second user met each other. Fig. 1c and 13, accordingly, the first device 100a and the second device 100b may simultaneously display the same photo during a call).
Regarding claims 33, 42, Lim et al discloses in claim 31, further, Lim et al discloses, wherein the image where both the first party and the second party are depicted is identified using image recognition (¶ 0217-0219, 0431-0432, The user relationship information DB 1330 may be a DB that stores whether relationships allow sharing of content, based on a closeness of the relationship between users. The closeness between the users may be determined based on whether a contact detail of each other is stored, the number of times of contact, the number of times of contact occurred recently, whether each user is an SNS friend, and the like. The closeness between the users may be calculated from contact details, a call history list, an SMS list, and a chatting list which are related to the users. The users' activity information DB 1350 may be a DB that stores a plurality of pieces of information about activities of the users. For example, user's activity information may indicate information about locations of a user according to time. The user's activity information may be obtained from schedule information of the user. In addition, the user's activity information may be obtained from meta-information of content generated in a device of the user and see fig. 13A, same image displaying on both devices 100a and 100b, ¶ 0085, 0422-0423, the second user has the relationship with the first user which allows sharing of content, the recommendation server 1000 may recommend content related to an operation of the first device 100a and the second device 100b which was performed when the first user and the second user met each other. Fig. 1c and 13, accordingly, the first device 100a and the second device 100b may simultaneously display the same photo during a call).
Regarding claims 34, 43, Lim et al discloses in claim 31, further, Lim et al discloses, wherein the image where both the first party and the second party are depicted is identified by comparing a first identifier of the first party and a second identifier of the second party to metadata associated with the images in the database of images (¶ 0217-0219, 0431-0432, the user relationship information DB 1330 may be a DB that stores whether relationships allow sharing of content, based on a closeness of the relationship between users. The closeness between the users may be determined based on whether a contact detail of each other is stored, the number of times of contact, the number of times of contact occurred recently, whether each user is an SNS friend, and the like. The closeness between the users may be calculated from contact details, a call history list, an SMS list, and a chatting list which are related to the users. The users' activity information DB 1350 may be a DB that stores a plurality of pieces of information about activities of the users. For example, user's activity information may indicate information about locations of a user according to time. The user's activity information may be obtained from schedule information of the user. In addition, the user's activity information may be obtained from meta-information of content generated in a device of the user and see fig. 13A, same image displaying on both devices 100a and 100b, ¶ 0085, 0422-0423, 0342-0351, the second user has the relationship with the first user which allows sharing of content, the recommendation server 1000 may recommend content related to an operation of the first device 100a and the second device 100b which was performed when the first user and the second user met each other. Fig. 1c and 13, accordingly, the first device 100a and the second device 100b may simultaneously display the same photo during a call).
Regarding claims 35, 44, Lim et al discloses in claim 31, further, Lim et al discloses, wherein the causing the selected content to be displayed on both the first device of the first party and the second device of the second party comprises transmitting the selected content to the first device and the second device (¶ 0077, 0082, 0123-0125, recommending content, based on activities that were performed together by users who communicate with each other and fig. 1c, 13, ¶ 0080, 0085, 0342-0351, the first device 100a and the second device 100b may simultaneously display the same photo during a call).
Regarding claims 36, 45, Lim et al discloses in claim 31, further, Lim et al discloses, wherein the searching the database of images to identify the image where both the first party and the second party are depicted occurs after detecting an initiation of the call (¶ 0077, 0082, 0123-0125, recommending content, based on activities that were performed together by users who communicate with each other and fig. 1c, 13, ¶ 0080, 0085, 0342-0351, the first device 100a and the second device 100b may simultaneously display the same photo during a call).
Regarding claims 37, 46, Lim et al discloses in claim 31, further, Lim et al discloses, wherein the selecting content based on the identified activity comprises selecting content not yet caused to be displayed on both the first device and the second device (¶ 0342, 0423).
Regarding claims 38, 47 Lim et al discloses in claim 31, further, Lim et al discloses, wherein the selecting content based on the identified activity comprises selecting content generated after an immediately previous call (¶ 0118, 0431, call history list)
Regarding claims 39, 48 Lim et al discloses in claim 31, further, Lim et al discloses, wherein the selected content based on the identified activity is an image depicting the identified activity (¶ 0077, 0082, 0123-0125, recommending content, based on activities that were performed together by users who communicate with each other and fig. 1c, 13, ¶ 0080, 0085, the first device 100a and the second device 100b may simultaneously display the same photo during a call).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHAWAR IQBAL/           Primary Examiner, Art Unit 2643